                                         Case 3:18-cv-06479-DMR Document 1 Filed 10/23/18 Page 1 of 5



                           1        Neil Goteiner (State Bar No. 83524)
                                    ngoteiner@fbm.com
                           2        Nate Garhart (State Bar No. 196872)
                                    ngarhart@fbm.com
                           3        Matthew Cate (State Bar No. 295546 )
                                    mcate@fbm.com
                           4        Farella Braun + Martel LLP
                                    235 Montgomery Street, 17th Floor
                           5        San Francisco, CA 94104
                                    Telephone: (415) 954-4400
                           6        Facsimile: (415) 954-4480
                           7        Attorneys for Plaintiff
                                    INTERNATIONAL SWIMMING LEAGUE LTD.
                           8
                           9                                   UNITED STATES DISTRICT COURT
                       10                                               NORTHERN DISTRICT
                       11
                       12           INTERNATIONAL SWIMMING                          Case No.
                                    LEAGUE LTD,
                       13                                                           COMPLAINT FOR VIOLATION OF
                                                         Plaintiff,                 17 U.S.C. §512(F) AND FOR
                       14                                                           DECLARATORY RELIEF
                                    v.
                       15
                                    DOES 1 through 10,
                       16
                                                         Defendant.
                       17
                       18
                       19                     Plaintiff International Swimming League Ltd (“ISL”) for its Complaint
                       20           alleges on information and belief as follows:
                       21                                             JURISDICTION AND VENUE
                       22                    1.       This Court has exclusive jurisdiction over this claim under 28 U.S.C.
                       23           §§ 1331 and 1338(a) because it arises under the Copyright Act, 17 U.S.C., §§ 101
                       24           et seq.
                       25                    2.       This court has personal jurisdiction over the defendants (“Doe”).
                       26                    3.       Venue for this Complaint is appropriate within this judicial district
                       27           pursuant to 28 U.S.C. § 1391(b) and § 1400(a).
                       28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
    San Francisco, CA 94104
                                    CASE NO.
         (415) 954-4400             COMPLAINT

                                    36144\6996467.1
                                        Case 3:18-cv-06479-DMR Document 1 Filed 10/23/18 Page 2 of 5



                           1                                               THE PARTIES
                           2                 4.       ISL is a corporation organized and existing under the laws of
                           3        Switzerland.
                           4                 5.       Doe is an entity who, on information and belief, has taken action in
                           5        this district, namely, in San Bruno, California, by filing a takedown notice with
                           6        Google Inc.’s YouTube service (“YouTube”) at the URL
                           7        https://www.youtube.com/copyright_complaint_form (the “YouTube Takedown
                           8        Process”). The additional Doe defendants are those entities and/or individuals
                           9        working with and/or at the request of Doe.
                       10                                          GENERAL ALLEGATIONS
                       11                    6.       ISL re-alleges and incorporates by reference each and every allegation
                       12           contained in paragraphs 1-5 of ISL’s Complaint above as though fully set forth
                       13           herein.
                       14                    7.       ISL has founded a new professional swim league and has released
                       15           various press releases, including video content that it created and to which it owns
                       16           all right, title, and interest, regarding the league, its inception, and planned events
                       17           (the “ISL Content”).
                       18                    8.       SwimSwam Partners, LLC (“SwimSwam”) is a swimming news media
                       19           outlet, and offers the world’s most viewed swimming website at
                       20           www.swimswam.com. SwimSwam also operates a video channel on YouTube at
                       21           https://www.youtube.com/user/SwimSwamTV (the “SwimSwam Channel”).
                       22                    9.       SwimSwam posted the ISL content on the SwimSwam Channel.
                       23                    10.      On or about October 10, 2018, SwimSwam received notice from
                       24           YouTube that YouTube had removed the ISL Content from the SwimSwam
                       25           Channel pursuant to a takedown notice which YouTube received through the
                       26           YouTube Takedown Process, and that YouTube had issued a “strike” against
                       27           SwimSwam’s YouTube account.
                       28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
                                    CASE NO.
    San Francisco, CA 94104
         (415) 954-4400             COMPLAINT
                                                                                -2-
                                    36144\6996467.1
                                         Case 3:18-cv-06479-DMR Document 1 Filed 10/23/18 Page 3 of 5



                           1                 11.      On or about October 22, 2018, SwimSwam filed a counter-notice
                           2        under YouTube’s DMCA takedown process, and the ISL Content was reposted.
                           3                 12.      Reviewing and responding to this takedown notice required ISL’s
                           4        effort and money, and, likely as intended by Doe, damaged ISL’s relationship with
                           5        SwimSwam, the most important media outlet in its industry. Such costs constitute
                           6        an improper and undue expense where Doe filed its notice without investigation
                           7        and/or any reasonable basis.
                           8                 13.      Doe’s takedown notice materially misrepresented the nature of the
                           9        material it alleged was infringing. As noted, ISL owns all right, title, and interest in
                       10           and to the ISL Content subject to the takedown notice. As such, Doe’s notice
                       11           claiming it owned the rights to the ISL Content is deficient and false.
                       12                    14.      By sending a takedown notice that knowingly and materially
                       13           misrepresenting itself as having rights in the ISL Content, Doe has abused the
                       14           DMCA’s statutory takedown process and imposed unjustified expenses and
                       15           burdens on ISL.
                       16                    15.      Such notices and the takedown damaged ISL’s business interests by
                       17           disrupting its business and its relationships, which in turn irreparably harms the
                       18           goodwill of ISL and chills its free speech rights.
                       19                                          FIRST CAUSE OF ACTION
                       20                                  (Violation of the DMCA, 17 U.S.C. § 512(f))
                       21                    16.      ISL re-alleges and incorporates Paragraphs 1-15 of this Complaint as
                       22           though fully set forth herein.
                       23                    17.      In the notice of claimed infringement submitted to YouTube
                       24           demanding the removal of the ISL Content, Doe made knowing material
                       25           misrepresentations that: (i) it had rights in and to the ISL Content, and (ii) the ISL
                       26           Content infringed Doe’s intellectual property rights, as described more fully above.
                       27           //
                       28           //
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
                                    CASE NO.
    San Francisco, CA 94104
         (415) 954-4400             COMPLAINT
                                                                                -3-
                                    36144\6996467.1
                                        Case 3:18-cv-06479-DMR Document 1 Filed 10/23/18 Page 4 of 5



                           1                 18.      As a proximate result of Doe’s conduct, ISL has suffered injury and
                           2        has been damaged in an amount subject to proof at trial to include actual damages,
                           3        including costs and attorneys’ fees, incurred by ISL as permitted under 17 U.S.C. §
                           4        512(f).
                           5                                      SECOND CAUSE OF ACTION
                           6                            (Declaration of Non-Infringement and Ownership)
                           7                 19.      ISL re-alleges and incorporates Paragraphs 1-18 of this Complaint as
                           8        though fully set forth herein.
                           9                 20.      Doe alleges that it holds copyright in and to the ISL Content and that
                       10           ISL (through SwimSwam) is directly and indirectly infringing Doe’s copyrighted
                       11           works.
                       12                    21.      ISL denies that it has directly or indirectly infringed on Doe’s
                       13           copyrighted works; ISL further alleges that it, not Doe, is the owner of all right, title
                       14           and interest in the ISL Content.
                       15                    22.      An actual and justiciable controversy exists between ISL and Doe
                       16           regarding the ownership of the ISL Content and the infringement thereof.
                       17                    23.      Pursuant to the Federal Declaratory Judgment Act, 28 U.S.C. § 2201 et
                       18           seq., ISL requests a declaration from the Court that it owns the ISL Content and
                       19           that ISL, whether directly or indirectly through SwimSwam, does not infringe any
                       20           of Doe’s copyrights, either directly or indirectly.
                       21                                         REQUEST FOR JURY TRIAL
                       22                    ISL hereby requests a jury trial.
                       23                                             PRAYER FOR RELIEF
                       24                    WHEREFORE, ISL requests that this court:
                       25                    a.       Award ISL actual damages in an amount to be determined at trial, plus
                       26           interest;
                       27                    b.       Award ISL its costs of litigation, including attorneys’ fees;
                       28                    c.       Declare that Doe owns no copyright interest in the ISL Content;
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
                                    CASE NO.
    San Francisco, CA 94104
         (415) 954-4400             COMPLAINT
                                                                                 -4-
                                    36144\6996467.1
                                        Case 3:18-cv-06479-DMR Document 1 Filed 10/23/18 Page 5 of 5



                           1                 d.       Declare that Doe’s copyrights were not infringed by ISL directly or
                           2        indirectly; and,
                           3                 e.       Order such relief as this Court deems proper.
                           4
                           5
                                    Dated: October 23, 2018                    FARELLA BRAUN + MARTEL LLP
                           6
                           7
                           8
                                                                               By:    /s/ Neil A. Goteiner
                           9                                                         Neil A. Goteiner
                       10                                                      Attorneys for Plaintiff, International
                                                                               Swimming League Ltd.
                       11
                       12
                       13
                       14
                       15
                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
   Farella Braun + Martel LLP
235 Montgomery Street, 17th Floor
                                    CASE NO.
    San Francisco, CA 94104
         (415) 954-4400             COMPLAINT
                                                                                -5-
                                    36144\6996467.1
